Citation Nr: 1310278	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to November 1981, and from April 1982 until her retirement in May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2008 rating decision on appeal granted the Veteran an increased rating of 10 percent for her right knee disability effective from June 2007.  The Veteran appealed, asserting that her right knee disability is more than 10 percent disabling.  

In July 2008, the Veteran reported private right knee treatment from Dr. Douglas Stringham at the Orthopaedic Center of South Florida.  The records of treatment by Dr. Stringham have not been requested or obtained.  The Veteran's claim must be remanded so such records may be requested.  38 C.F.R. § 3.159(c)(1).

In July 2010, the Veteran reported that she had moved to Austin, Texas and that she was being treated by a new orthopedic surgeon.  The Veteran's should be requested to provide the name and address of the new physician, along with signed authorization, so that VA may attempt to obtain the private records.  38 C.F.R. § 3.159(c)(1).
The Veteran's claims file contains TriCare treatment records regarding the right knee dated until September 2006.  The Veteran's updated TriCare records should be obtained.  38 C.F.R. § 3.159(c)(2).

In a March 2013 informal hearing presentation, the Veteran's representative asserted that the most recent VA examination, performed in January 2008, does not reflect the current severity of the Veteran's right knee disability.  In light of the Veteran's assertions throughout the appeal, the Board agrees.  Accordingly, the Veteran should be provided a new VA medical examination to determine the current severity of her right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's Tricare clinical records dated from September 2006 to present and associate them with the claims folder.

2.  Request the Veteran to supply the information, and any authorizations necessary, to obtain copies of her records from Dr. Stringham, and from her new orthopedic doctor in Texas.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  When the above has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of her right knee disability.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  

The examiner should describe all symptoms including pain or weakness and functional impairment, if present.  The examination of the right knee should include all necessary testing, specifically range of motion studies. 

Based on objective demonstration of repetitive motion of the right knee, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors. 

Based on objective demonstration of repetitive motion of the right knee, the examiner should express an opinion as to whether pain significantly limits functional ability during flare ups or when the right knee is used repeatedly over a period of time and, if feasible, this determination also should be portrayed in terms of the degree of additional range of motion loss due to pain on use during flare ups. 

The examiner should determine if there is any lateral instability or recurrent subluxation of the right knee.  If so, the examiner should state whether it is slight, moderate or severe. 

The examiner should also determine if the right knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected right knee disability on her ability to work.  The supporting rationale for all opinions expressed must be provided.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


